Case: 2:19-cv-00056-WOB-CJS Doc #: 54 Filed: 01/15/20 Page: 1 of 2 - Page ID#: 839




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    NORTHERN DIVISION
                                        COVINGTON

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED             Civil Action No. 2:19-cv-00056-WOB-CJS
 SANDMANN and JULIE SANDMANN,

             Plaintiffs,
                                                    Judge William O. Bertelsman
                                                    Magistrate Judge Candace Smith
 v.
                                                    CORPORATE DISCLOSURE
                                                    STATEMENT

 NBCUNIVERSAL MEDIA, LLC,

             Defendant.




        In compliance with Fed. R. Civ. P. 7.1, E.D. Ky. General Order No. 09-14, and the Court’s

 January 15, 2020 Order, Defendant NBCUniversal Media, LLC files the following Corporate

 Disclosure Statement:


        1.       Is there a parent corporation?



                 __x___ Yes           No


                 If the answer is YES, list below the identity of the parent corporation



                 Comcast Corporation



        2.       Is there any publicly held corporation owning 10% or more of its stock?
Case: 2:19-cv-00056-WOB-CJS Doc #: 54 Filed: 01/15/20 Page: 2 of 2 - Page ID#: 840




             __x___ Yes          No


             If the answer is YES, list below the identity of the publicly held corporation owning
             10% or more of its stock.



             Comcast Corporation




                                                       Respectfully submitted,

                                                       /s/ Darren W. Ford ____________
                                                       John C. Greiner (Pro Hac Vice)
                                                       GRAYDON HEAD & RITCHEY LLP
                                                       312 Walnut Street, Suite 1800
                                                       Cincinnati, OH 45202
                                                       Phone: (513) 629-2734
                                                       Fax: (513) 333-4316
                                                       jgreiner@graydon.com

                                                       &

                                                       J. Stephen Smith (KBA #86612)
                                                       Darren W. Ford (KBA #95373)
                                                       GRAYDON HEAD & RITCHEY LLP
                                                       2400 Chamber Center Drive
                                                       Suite 300
                                                       Ft. Mitchell, KY 41017
                                                       Phone: (859) 578-3070
                                                       Fax: (859) 578-3071
                                                       ssmith@graydon.com
                                                       dford@graydon.com

                                                       ATTORNEYS FOR DEFENDANT
                                                       NBCUNIVERSAL, LLC
